EXHIBIT 99.1 CAMDEN PROPERTY TRUST ANNOUNCES FIRST QUARTER 2 Houston, TEXAS (May 6, 2010) – Camden Property Trust (NYSE: CPT) announced that its funds from operations (“FFO”) for the first quarter of 2010 totaled $0.68 per diluted share or $47.0 million, as compared to $0.88 per diluted share or $51.6 million for the same period in 2009.The Company reported net income attributable to common shareholders (“EPS”) of $2.3 million or $0.03 per diluted share for the first quarter of 2010, as compared to $6.2 million or $0.11 per diluted share for the same period in 2009.EPS for the three months ended March 31, 2009 included a $0.01 per diluted share impact from the results of discontinued operations.A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. “We are pleased to report that our first quarter operating results reflected better than anticipated performance from our apartment communities,” said Richard J. Campo, Camden’s Chairman and Chief Executive Officer.“With market conditions continuing to improve across our portfolio, we expect our full-year 2010 FFO per share to be in the upper half of our guidance range.” Same Property Results For the 47,359 apartment homes included in consolidated same property results, first quarter 2010 same property net operating income (“NOI”) declined 9.1% compared to the first quarter of 2009, with revenues declining 4.8% and expenses increasing 2.0%.On a sequential basis, first quarter 2010 same property NOI declined 6.1% compared to the fourth quarter of 2009, with revenues declining 0.9% and expenses increasing 7.6% compared to the prior quarter.Same property physical occupancy levels for the portfolio averaged 93.1% during the first quarter of 2010, compared to 93.0% in the fourth quarter of 2009 and 93.6% in the first quarter of 2009. The Company defines same property communities as communities owned and stabilized as of January 1, 2009, excluding properties held for sale and communities under redevelopment.A reconciliation of net income attributable to common shareholders to net operating income and same property net operating income is included in the financial tables accompanying this press release. Development Activity Camden had one wholly-owned development community in lease-up during the first quarter:Camden Dulles Station in Oak Hill, VA, a $72.3 million project that is currently 95% leased. During the quarter, construction was completed on two joint venture communities:Camden Travis Street, a $30.5 million project that is currently 47% leased; and Belle Meade, a $37.0 million project that is currently 54% leased.Lease-ups continued during the quarter at two additional joint venture communities which completed construction during 2009:Camden Amber Oaks in Austin, TX, a $35.3 million project that is currently 89% leased; and Braeswood Place in Houston, TX, a $50.3 million project that is currently 70% leased. Equity Issuance During the first quarter, Camden issued 403,500 common shares through its at-the-market (“ATM”) share offering program at an average price of $43.64 per share, for total net consideration of approximately $17.2 million.Subsequent to quarter-end, the Company issued an additional 825,124 common shares through its ATM program at an average price of $45.27 per share, for total net consideration of approximately $36.8 million. Earnings Guidance Camden maintained its earnings guidance for 2010 based on its current and expected views of the apartment market and general economic conditions.Full-year 2010 FFO is expected to be $2.35 to $2.65 per diluted share, and full-year 2010 EPS is expected to be $(0.24) to $0.06 per diluted share.Second quarter 2010 earnings guidance is $0.61 to $0.65 per diluted share for FFO and $(0.03) to $0.01 per diluted share for EPS.Guidance for EPS excludes potential future gains on the sale of properties.Camden intends to update its earnings guidance to the market on a quarterly basis. The Company’s 2010 earnings guidance is based on projections of same property revenue declines between 2.25% and 4.25%, expense growth between 2.0% and 3.5%, and NOI declines between 5.5% and 8.5%.Additional information on the Company’s 2010 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Friday, May 7, 2010 at 11:00 a.m. Central Time to review its first quarter 2010 results and discuss its outlook for future performance.To participate in the call, please dial (866) 843-0890 (Domestic) or (412) 317-9250 (International) by 10:50 a.m. Central Time and enter passcode: 4447563, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities. Camden owns interests in and operates 185 properties containing 63,658 apartment homes across the United States. Camden was recently named by FORTUNE® Magazine for the third consecutive year as one of the “100 Best Companies to Work For” in America, placing 10th on the list. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at camdenliving.com. CAMDEN OPERATING RESULTS (In thousands, except per share and property data amounts) (Unaudited) Three Months Ended March 31, OPERATING DATA Property revenues Rental revenues Other property revenues Total property revenues Property expenses Property operating and maintenance Real estate taxes Total property expenses Non-property income Fee and asset management income Interest and other income Income (loss) on deferred compensation plans ) Total non-property income (loss) ) Other expenses Property management Fee and asset management General and administrative Interest Depreciation and amortization Amortization of deferred financing costs Expense (benefit) on deferred compensation plans ) Total other expenses Gain on early retirement of debt - Equity in income (loss) of joint ventures ) Income from continuing operations before income taxes Income tax expense - current ) ) Income from continuing operations Income from discontinued operations - Net income Less (income) loss allocated to noncontrolling interests from continuing operations ) Less income allocated to perpetual preferred units ) ) Net income attributable to common shareholders CONDENSED CONSOLIDATED STATEMENTS OF OTHER COMPREHENSIVE INCOME Net income Other comprehensive income (loss) Unrealized loss on cash flow hedging activities ) ) Reclassification of net losses on cash flow hedging activities Comprehensive income Less (income) loss allocated to noncontrolling interests from continuing operations ) Less income allocated to perpetual preferred units ) ) Comprehensive income attributable to common shareholders PER SHARE DATA Net income attributable to common shareholders - basic Net income attributable to common shareholders - diluted Income from continuing operations attributable to common shareholders - basic Income from continuing operations attributable to common shareholders - diluted Weighted average number of common and common equivalent shares outstanding: Basic Diluted Note:Please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. CAMDEN FUNDS FROM OPERATIONS (In thousands, except per share and property data amounts) (Unaudited) Three Months Ended March 31, FUNDS FROM OPERATIONS Net income attributable to common shareholders Real estate depreciation from continuing operations Adjustments for unconsolidated joint ventures Income (loss) allocated to noncontrolling interests ) Funds from operations - diluted PER SHARE DATA Funds from operations - diluted Cash distributions Weighted average number of common and common equivalent shares outstanding: FFO - diluted PROPERTY DATA Total operating properties (end of period) (a) Total operating apartment homes in operating properties (end of period) (a) Total operating apartment homes (weighted average) Total operating apartment homes - excluding discontinued operations (weighted average) (a) Includes joint ventures and properties held for sale. Note:Please refer to the following pages for definitions and reconciliations of all non-GAAP financial measures presented in this document. CAMDEN BALANCE SHEETS (In thousands) (Unaudited) Mar 31, Dec 31, Sep 30, Jun 30, Mar 31, ASSETS Real estate assets, at cost Land Buildings and improvements Accumulated depreciation ) Net operating real estate assets Properties under development and land Investments in joint ventures Properties held for sale, including land - - Total real estate assets Accounts receivable - affiliates Notes receivable - affiliates Other assets, net (a) Cash and cash equivalents Restricted cash Total assets LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Notes payable Unsecured Secured Accounts payable and accrued expenses Accrued real estate taxes Other liabilities(b) Distributions payable Total liabilities Commitments and contingencies Perpetual preferred units Shareholders' equity Common shares of beneficial interest Additional paid-in capital Distributions in excess of net income attributable to common shareholders ) Notes receivable secured by common shares ) Treasury shares, at cost ) Accumulated other comprehensive loss (c) Total common shareholders' equity Noncontrolling interest Total shareholders' equity Total liabilities and shareholders' equity (a) includes: net deferred charges of: (b) includes: deferred revenues of: distributions in excess of investments in joint ventures of: fair value adjustment of derivative instruments: (c) Represents the fair value adjustment of derivative instruments and gain on post retirement obligations. CAMDEN NON-GAAPFINANCIALMEASURES DEFINITIONS & RECONCILIATIONS (In thousands, except per share amounts) (Unaudited) This document contains certain non-GAAP financial measures management believes are useful in evaluating an equity REIT's performance.Camden's definitions and calculations of non-GAAP financial measures may differ from those used by other REITs, and thus may not be comparable.The non-GAAP financial measures should not be considered as an alternative to net income as an indication of our operating performance, or to net cash provided by operating activities as a measure of our liquidity. FFO The National Association of Real Estate Investment Trusts (“NAREIT”) currently defines FFO as net income attributable to common shares computed in accordance with generally accepted accounting principles (“GAAP”), excluding gains or losses from depreciable operating property sales, plus real estate depreciation and amortization, and after adjustments for unconsolidated partnerships and joint ventures.Camden’s definition of diluted FFO also assumes conversion of all dilutive convertible securities,including minority interests, which are convertible into common equity.The Company considers FFO to be an appropriate supplemental measure of operating performance because, by excluding gains or losses on dispositions of operating properties and excluding depreciation, FFO can help one compare the operating performance of a company's real estate between periods or as compared to different companies.A reconciliation of net income attributable to common shareholders to FFO is provided below: Three Months Ended March 31, Net income attributable to common shareholders $2,285 Real estate depreciation from continuing operations 42,639 Adjustments for unconsolidated joint ventures 2,163 Income (loss) allocated to noncontrolling interests Funds from operations - diluted Weighted average number of common and common equivalent shares outstanding: EPS diluted FFO diluted Net income attributable to common shareholders - diluted FFO per common share - diluted Expected FFO Expected FFO is calculated in a method consistent with historical FFO, and is considered an appropriate supplemental measure of expected operating performance when compared to expected net income attributable to common shareholders (EPS).A reconciliation of the ranges provided for expected net income attributable to common shareholders per diluted share to expected FFO per diluted share is provided below: 2Q10 Range 2010 Range Low High Low High Expected net income attributable to common shareholders per share - diluted Expected real estate depreciation Expected adjustments for unconsolidated joint ventures Expected income allocated to noncontrolling interests Expected FFO per share - diluted Note:This table contains forward-looking statements.Please see the paragraph regarding forward-looking statements earlier in this document. CAMDEN NON-GAAPFINANCIALMEASURES DEFINITIONS & RECONCILIATIONS (In thousands, except per share amounts) (Unaudited) Net Operating Income (NOI) NOI is defined by the Company as total property income less property operating and maintenance expenses less real estate taxes.The Company considers NOI to be an appropriate supplemental measure of operating performance to net income attributable to common shareholders because it reflects the operating performance of our communities without allocation of corporate level property management overhead or general and administrative costs. A reconciliation of net income attributable to common shareholders to net operating income is provided below: Three Months Ended March 31, Net income attributable to common shareholders Less: Fee and asset management income ) ) Less: Interest and other income ) ) Less: (Income) loss on deferred compensation plans ) Plus: Property management expense Plus: Fee and asset management expense Plus: General and administrative expense Plus: Interest expense Plus: Depreciation and amortization Plus: Amortization of deferred financing costs Plus: Expense (benefit) on deferred compensation plans ) Less: (Gain) on early retirement of debt - ) Less: Equity in (income) loss of joint ventures ) Plus: Income allocated to perpetual preferred units Plus: Income (loss) allocated to noncontrolling interests ) Plus: Income tax expense - current Less: Income from discontinued operations - ) Net Operating Income (NOI) "Same Property" Communities Non-"Same Property" Communities Development and Lease-Up Communities Redevelopment Communities Dispositions / Other (7 ) Net Operating Income (NOI) EBITDA EBITDA is defined by the Company as earnings before interest, taxes, depreciation and amortization, including net operating income from discontinued operations, excluding equity in (income) loss of joint ventures, (gain) loss on early retirement of debt, and income (loss) allocated to noncontrolling interests. The Company considers EBITDA to be an appropriate supplemental measure of operating performance to net income attributable to common shareholders because it represents income before non-cash depreciation and the cost of debt, and excludes gains or losses from property dispositions. A reconciliation of net income attributable to common shareholders to EBITDA is provided below: Three Months Ended March 31, Net income attributable to common shareholders Plus: Interest expense Plus: Amortization of deferred financing costs Plus: Depreciation and amortization Plus: Income allocated to perpetual preferred units Plus: Income (loss) allocated to noncontrolling interests ) Plus: Income tax expense - current Less: (Gain) on early retirement of debt - ) Less: Equity in (income) loss of joint ventures ) EBITDA
